SENTENCIA
Resolvemos la presente solicitud de certificación remi-tida por el Tribunal de Distrito de Estados Unidos para el Distrito de Puerto Rico (Hon. Salvador E. Casellas, Juez).
La interrogante jurídica certificada por dicho foro federal fue la siguiente:
... si la aprobación del período probatorio de la demandante Roxana M. Zambrana Torres durante el período de veda electoral dispuesto en la Ley de Personal de Puerto Rico, constituye *617una transacción de personal que involucra el principio de mérito.(1)
A la luz de los planteamientos de las partes, por una mayoría de votos, se resuelve en la afirmativa, esto es, el nombramiento probatorio de la señora Zambrana Torres constituyó una transacción de personal que envolvió el principio de mérito de la Ley de Personal del Servicio Pú-blico de Puerto Rico.
Se ordena al Negociado de Traducciones de este Tribunal a traducir al inglés esta sentencia y demás opiniones a la brevedad posible.

Regístrese y notifíquese.

Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. El Juez Asociado Señor Negrón García emitió separadamente una opinión de conformidad. El Juez Asociado Señor Corrada Del Río emitió una opi-nión de conformidad, a la cual se unen los Jueces Asociados Señores Rebollo López y Hernández Denton. El Juez Aso-ciado Señor Fuster Berlingeri emitió una opinión disi-dente, a la cual se unen el Juez Presidente Señor Andréu García y la Juez Asociada Señora Naveira de Rodón.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo

*618Opinión de conformidad del
Juez Asociado Señor Negrón García
f — (
Todo jurista sabe que en muchas ocasiones una disposi-ción de ley es susceptible de varias interpretaciones. Si-guiendo los cánones de hermenéutica, como en el pasado, optamos por avalar aquella que propicia y armoniza más con la intención legislativa.
Sucede que el Art. 21 del Reglamento de Personal Núm. 02-005, Autoridad de Carreteras y Transportación, 6 de agosto de 1992 —salvo sustituir “las autoridades” por “el Director Ejecutivo” — , copia ad verbatim la prohibición pre y post electoral establecida en la See. 4.7 de la Ley de Personal del Servicio Público de Puerto Rico, 3 L.P.R.A. see. 1337. Dispone:

PROHIBICIÓN

A los fines de asegurar la fiel aplicación del principio de mé-rito en el servicio público durante períodos pre y post eleccio-narios, el Director Ejecutivo se abstendrá de efectuar cualquier transacción de personal que envuelva las áreas esenciales al principio de mérito, tales como nombramientos, ascensos, des-censos, traslados, adiestramientos y cambios de categoría de empleados.
Esta prohibición comprenderá el período de dos (2) meses antes y dos (2) meses después de la celebración de las Eleccio-nes Generales de Puerto Rico.
Esta prohibición será absoluta a excepción de aquellas tran-sacciones de personal en que el abstenerse de efectuarlas afec-taría adversamente los servicios que se prestan en programas esenciales.
Toda excepción deberá tener la aprobación previa del Director Ejecutivo y del Secretario. En la solicitud de dicha transac-ción deberán indicarse los efectos adversos que se evitarán me-*619diante ia excepción. (Énfasis suplido.) Reglamento de Personal, supra, Art. 21.
Su texto claramente impide “cualquier transacción(1) de personal que envuelva las áreas esenciales al principio de mérito, tales como nombramientos, ascensos, descensos, traslados, adiestramientos y cambios de categoría de empleados”. (Énfasis suplido.) Reglamento de Personal, supra, Art. 21. El carácter tajante de la prohibición se revela en el tercer párrafo, que la caracteriza de “absoluta”. Ahora bien, para atemperar ese rigor, garantizar la continuidad gubernamental, superar situaciones anómalas —incluso las que cronológicamente puedan presentarse con emplea-dos probatorios— se exceptúan “aquellas transacciones de personal en que el abstenerse de efectuarlas afectaría[n] adversamente los servicios que se prestan en programas esenciales”. (Énfasis suplido.) íd. Sin embargo, se condi-ciona a que toda excepción sea aprobada previamente por el Director Ejecutivo y el Secretario de Transportación y Obras Públicas. Requerirá una solicitud expositiva de “los efectos adversos que se evitarán mediante la excepción”. íd.
*620II
No albergamos duda alguna de que estamos ante una transacción vedada en un área esencial al sistema de mé-rito (nombramientos), sin que antes se solicitara, justifi-cara y aprobara como excepción. Un nombramiento abarca lógicamente el reclutamiento y la selección, que a su vez comprende la aprobación del período probatorio. Se trata de un paso esencial en la selección del personal; sin período probatorio, nadie puede ser nombrado o ascendido a un puesto regular. El propio Reglamento de Personal de la Autoridad de Carreteras y Transportación, inequívoca-mente establece que “[t]oda persona nombrada o ascendida para ocupar un puesto permanente de carrera estará su-jeta al periodo probatorio de dicho puesto como parte del proceso de selección en el servicio público”. (Énfasis suplido.) Reglamento de Personal, supra, Art. 10, Sec. 10.8(1). El período probatorio no será menor de tres (3) meses ni mayor de un (1) año. Aunque de ordinario “[n]o será prorrogable” (Reglamento de Personal, supra, Art. 10, Sec. 10.8(2)), puede quedar interrumpido “por cualquier razón justificada”. (Reglamentó de Personal, supra, Art. 10, Sec. 10.8(3)). ¿Qué mayor razón justificada que la veda electoral?
Si las evaluaciones de un período probatorio no fueran una transacción de personal, ¿cómo explicar que el Regla-mento contenga varias disposiciones normativas al efecto? ¿Cómo ignorar la Regla 10.8(7) del Reglamento de Personal, supra, dispositiva de que automáticamente “todo em-pleado que aprobase satisfactoriamente el periodo probato-rio pasará a ocupar el puesto con carácter regular”? (Énfasis suplido.) Id.
III
Desde el primer día del período probatorio de la Sra. Roxana M. Zambrana Torres —18 de mayo de 1992— el *621propio Director Ejecutivo, Jorge L. Bigas Mulero, le comu-nicó que al terminarlo satisfactoriamente “ocupar[ía dicho] puesto con carácter regular [efectivo] el 18 de septiembre de 1992”. Exhibit 8, Caso Núm. CT-97-1, Parte I, Apéndice, pág. 000268. Dicho funcionario sabía que el período proba-torio y eventual nombramiento regular recaería durante la veda electoral. La señora Zambrana Torres ocupaba el cargo de Directora de Relaciones Laborales de la Autoridad de Carreteras y Transportación, por lo cual es de suponer que también conocía (o debía conocer) esta prohibición reglamentaria. Aun así, el Director Ejecutivo Bigas Mulero, ni nadie, lo tramitó como excepción, justificó, ni obtuvo el consentimiento del Secretario de Transportación y Obras Públicas, Ing. Hermenegildo Ortiz González.
La Evaluación Final favorable de la señora Zambrana Torres —al igual que las dos (2) evaluaciones anteriores— fue solamente suscrita el 21 de septiembre por su Supervi-sora y Directora de Area, Sra. Carmen Vanessa Dávila. Es altamente revelador que hasta ese momento el Director Ejecutivo, Bigas Mulero, como poder nominador, no había endosado ni firmado ninguna de esas dos. Poco después, el 8 de octubre, le notificó oficialmente que había cumplido los requisitos para ocupar el “puesto con carácter perma-nente efectivo el 18 de septiembre de 1992. No obstante, el trámite será efectuado el 3 de enero de 1993, luego de con-cluida la moratoria pre y post eleccionaria”. (Enfasis suplido.) Caso Núm. CT-97-1, Parte I, Apéndice, pág. 000270, Exhibit 9. El 21 de octubre, en plena veda electoral, endosó con su firma la última evaluación.
Fue durante el período de congelación electoral que ile-galmente, contrario al Reglamento, se realizaron los actos y se llevó a cabo el proceso sustantivo que culminó en la transacción relativo al nombramiento de la señora Zam-brana Torres. Evidentemente el “trámite”, que quedó pen-diente postveda electoral, a que se refirió el Director Eje-*622cutivo Bigas Mulero en su comunicación, fue simbólico: una simple formalidad.(2)

IV

No es persuasiva la respetable tesis de que la prohibi-ción es sólo al Director Ejecutivo; a nadie más. Esa visión es limitadísima e ignora que el Reglamento de Personal de la Autoridad de Carreteras y Transportación impone a dicho funcionario la responsabilidad de administrarlo y eje-cutarlo conforme la política pública que encarna. Las tran-sacciones de personal realizadas por sus subalternos, son a su nombre, por delegación. Art. 6 del Reglamento de Personal, supra. (3)
Reconocemos que los nombramientos probatorios son elementos propios que ayudan a implantar el principio de mérito y que su evaluación final valida ese principio. Ello no altera la ilegalidad del nombramiento de la señora Zam-brana Torres. Nos explicamos.
En su sustrato, el Reglamento de la Autoridad —al igual que la Ley de Personal— prohíbe toda transacción de personal contraria al principio de méritos; o sea, las deter-minaciones del Director Ejecutivo —como poder nomina-dor— relativas al personal de la Autoridad, siempre tienen que estar fundadas en las más sanas normas de excelencia y mérito. En ninguna época pueden autorizarse transaccio-nes de personal contrarias al principio de mérito. Por esta razón no cabe, como argumento, ante la prohibición elec-cionaria, invocar las cualidades intrínsecas y demás bue-nas aptitudes de la señora Zambrana Torres; tampoco la *623buena fe del Director Ejecutivo Bigas Mulero. Al igual que lo hicimos hace veinte (20) años, presumimos la “aptitud y confiabilidad para [ella] ejercer el cargo durante el período de prueba” y, reiteramos, que “[l]a severidad de la prohibi-ción que toma cuerpo en la diáfana redacción del estatuto, no queda enervada por los buenos propósitos de la autori-dad nominadora”. Ortiz v. Alcalde de Aguadilla, 107 D.P.R. 819, 823 y 824-825 (1978).(4)
V
Interpretar que una evaluación final que genera favora-blemente el tránsito automático de nombramiento probato-rio a permanente no es una transacción prohibida durante el período pre y post electoral, es crear una peligrosa ex-cepción por fíat judicial. Ello desvirtúa el sistema de mé-rito y socava profundamente una de sus áreas más críticas y sensibles.
Es permitir indirectamente lo que directamente está prohibido. Precisamente, para evitar reclamos judiciales recíprocos de favoritismo versus persecución política parti-dista —semejante al alegado despido en autos, por ser la señora Zambrana Torres un reconocido miembro activo del Partido Popular Democrático (P.P.D.), frente a una nueva administración Partido Nuevo Progresista (P.N.P.)— se es-tableció la veda electoral. Vía interpretación judicial evite-mos retornar a una época de oscurantismo ya superada en nuestra democracia.
En conclusión,, salvo transacciones de personal basadas *624en la excepción debidamente fundamentada, según visuali-zada en la propia reglamentación, no son permisibles nom-bramientos de personas a puestos cuyas evaluaciones y términos probatorios caigan dentro del período de veda pre y post electoral.
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Corrada Del Río,
a la que se unen el Juez Asociado Señor Rebollo López y el Juez Asociado Señor Hernán-dez Denton.
El presente recurso de certificación plantea la cuestión de si la aprobación del período probatorio de una empleada durante el período de veda electoral dispuesto por la Ley de Personal del Servicio Público de Puerto Rico constituye una transacción de personal dentro del principio de mérito establecido por ley. Por las razones expuestas a continua-ción, concluimos en la afirmativa.
1 — 1
La presente controversia llega ante nos en virtud del procedimiento de certificación interjurisdiccional prescrito por la Regla 53.1(f) de Procedimiento Civil de Puerto Rico, 32 L.P.R.A. Ap. III. Mediante Resolución de 21 de abril de 1997, el Tribunal de Distrito de Estados Unidos para el Distrito de Puerto Rico nos presentó una solicitud de cer-tificación, la que acogimos el 15 de agosto de 1997. La cues-tión certificada es la siguiente:
... [WJhether plaintiff Roxana M. Zambrana Torres’ approval of a probationary period during the electoral prohibition period constitutes a personnel transaction within the merit principle of the Public Personnel Law of Puerto Rico. Caso Núm. CT-97-1, Parte I, Apéndice, págs. 9-10.
*625El 9 de abril de 1992, un año electoral en Puerto Rico, estando pautadas las elecciones generales para el 2 de no-viembre de 1992, la Autoridad de Carreteras y Transporta-ción de Puerto Rico (en adelante Autoridad) publicó una convocatoria de empleo para la posición de Director de la Oficina de Relaciones Laborales. El 27 de abril del mismo año Roxana Zambrana Torres presentó una solicitud para ocupar diclío cargo. El 5 de mayo de 1992 el supervisor de personal de la agencia certificó que Zambrana cumplía con todos los requisitos del cargo, por lo que posteriormente el Director Ejecutivo de la Autoridad notificó a Zambrana su nombramiento para el puesto.
El nombramiento de Zambrana estaba sujeto a un pe-ríodo probatorio(1) de cuatro (4) meses, el cual se extendía hasta el 18 de septiembre de 1992. Como parte del proceso de evaluación de la empleada durante el período probato-rio, la señora Zambrana estuvo sujeta a tres (3) evaluacio-nes, la última de las cuales fue realizada el 18 de septiem-bre, día comprendido dentro de la veda electoral.(2)
Siendo favorables las evaluaciones realizadas por la Jefa de la Oficina de Personal, el 8 de octubre de 1992, veinticinco (25) días antes de las elecciones generales, el Director Ejecutivo de la Autoridad le notificó a Zambrana que había aprobado satisfactoriamente el período probatorio. Le indicó en la carta, sin embargo, que “[n]o obstante, el trámite será efectuado el 3 de enero de 1993, luego de concluida la moratoria pre y post-eleccionaria”. Caso Núm. CT-97-1, Parte I, Apéndice, pág. 000270. Una *626vez concluida la veda electoral, Zambrana comenzó a des-empeñar sus tareas con carácter permanente.
El 9 de julio de 1993 el nuevo Director Ejecutivo de la Autoridad le envió una carta a Zambrana informándole que, a raíz de una auditoría realizada a los expedientes de personal, surgía que su nombramiento fue realizado en violación al Reglamento de Personal Núm. 02-005 de la Autoridad de Carreteras y Transportación, 6 de agosto de 1992. Como consecuencia de ello, y luego de brindarle la oportunidad a Zambrana de expresarse al respecto, el Director de la Autoridad la destituyó de su cargo el 4 de marzo de 1994.
El 8 de febrero de 1995, Zambrana presentó una acción civil en el Tribunal de Distrito de Estados Unidos para el Distrito de Puerto Rico, alegando haber sido despedida por discrimen político. Es como parte de dicho pleito que se nos solicitó la presente Certificación.
II
La Exposición de Motivos de la Ley de Personal del Ser-vicio Público de Puerto Rico (en adelante Ley de Personal) dispone, en la parte pertinente, que:
El aspecto más importante del esfuerzo que representa esta nueva ley, consiste en la precisión de una política pública que reafirma el principio de mérito y extiende dicho principio a to-dos los sectores del empleo público a los cuales no se ha exten-dido en la actualidad. Esta decisión de política pública es la base firme en que se sostiene el Sistema de Personal estable-cido, y en la misma se destacan cuatro elementos fundamentales.
PRIMERO, el Sistema de Personal establecido está diseñado de tal forma que protegería adecuadamente la aplicación del Principio de Mérito de éste ser elevado a rango constitucional.
En la conceptualización [sic] del Sistema de Personal se per-sigue alcanzar el trato más justo y equitativo a todos los em-pleados públicos, y a que sean los más aptos los que sirvan al *627Gobierno, lo que contribuirá a producir un clima de armonía y satisfacción y a una mayor productividad y eficiencia en el ser-vicio público puertorriqueño. Exposición de Motivos de la Ley Núm. 5 de 14 de octubre de 1975, Leyes de Puerto Rico, Parte 2, págs. 801-802.
La See. 2.1(1) de dicha ley expresa la política pública del Gobierno de Puerto Rico en relación con el personal del servicio público de la manera siguiente:
(1) Establecer el mérito como el principio que regirá todo el servicio público, de modo que sean los más aptos los que sirvan al Gobierno y que todo empleado sea seleccionado, adiestrado, ascendido y retenido en su empleo en consideración al mérito y a la capacidad, sin discrimen por razones de raza, color, sexo, nacimiento, edad, origen o condición social, ni por ideas políti-cas o religiosas. 3 L.P.R.A. see. 1311(1).
Asimismo, la See. 8 de la Ley de Personal, 3 L.P.R.A. see. 1411(7), define el principio de mérito como el “concepto de que todos los empleados públicos deben ser selecciona-dos, ascendidos, retenidos y tratados en todo lo referente a su empleo sobre la base de la capacidad, sin discrimen por razones de raza, color, sexo, nacimiento, edad, origen o con-dición social, ni a sus ideas políticas o religiosas”.
De los estatutos anteriormente transcritos surge con meridiana claridad que el propósito cardinal de la Ley de Personal fue el de establecer el principio de mérito como el instrumento de medición al determinar a qué candidato ha de otorgársele una plaza de carrera disponible en el servi-cio público.
La See. 4.7 de la Ley de Personal, 3 L.P.R.A. see. 1337, ordena que las autoridades se abstengan de efectuar cual-quier transacción de personal que involucre las áreas esen-ciales al principio de mérito durante los períodos de dos (2) meses pre y post eleccionarios. Esta prohibición “es salva-guarda por excelencia del principio de mérito que rige el servicio público, detente legislado para los cuatro meses en que por llegar a máxima efervescencia las pasiones políti-*628cas, pueden las flaquezas humanas traducidas a bondad para los partidarios o represalia contra el adversario, de-terminar cambios en el personal extraños y opuestos al fundamental principio”. (Escolio omitido.) Ortiz v. Alcalde de Aguadilla, 107 D.P.R. 819, 824 (1978). Su propósito cardinal es eliminar el peligro de que una administración in-cumbente lleve a cabo transacciones de personal durante dicho período que no estén basadas en el principio de mérito. Es una salvaguarda al Principio de Mérito espe-cialmente diseñada para un período de tiempo que se presta a la violación del principio tan celosamente prote-gido por la Ley de Personal. Además, la Sec. 4.7 de dicha ley, supra, le confiere a la prohibición el carácter de absoluta. (3)
La Ley de Personal no es de aplicación a las corporacio-nes públicas que funcionan como negocios privados,(4) como es el caso de la Autoridad. (5) Sin embargo, en nume-rosas ocasiones hemos establecido que las agencias exclui-das están obligadas a reglamentar los asuntos del personal que no están cubiertos, de forma tal que se proteja y ga-rantice el principio de mérito como rector de todo lo rela-cionado con la administración de su personal gerencial. Torres Solano v. P.R.T.C., 127 D.P.R. 499, 512 (1990); Flores Román v. Ramos González, 127 D.P.R. 601 (1990); McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113 (1989); Ortiz Ortiz v. Depto. de Hacienda, 120 D.P.R. 216 (1987); Laboy v. E.L.A., 115 D.P.R. 190 (1984); Torres Ponce v. Jiménez, 113 D.P.R. 58 (1982); Reyes Coreano v. Director Ejecutivo, 110 D.P.R. 40 (1980). Es decir, dichas agencias tienen la obligación de implantar y proteger en sus reglamentos el principio de mérito en todos sus extremos, tal y como fue *629visualizado por nuestra Legislatura, incluso, por supuesto, las disposiciones referentes a la veda electoral. A esos efec-tos, la Autoridad aprobó un reglamento de personal.(6)
A. La See. 4.7 de la Ley de Personal, supra, hace refe-rencia a que “las autoridades deberán abstenerse de efec-tuar cualquier transacción de personal...”. Sin embargo, el Reglamento de la Autoridad dispone que “el Director Eje-cutivo se abstendrá de efectuar” las transacciones prohibidas. Es evidente que la prohibición de la Ley de Personal es más abarcadora que la del reglamento. Reco-noce el hecho de que las autoridades encargadas de selec-cionar a sus empleados no son solamente los directores de las agencias o departamentos gubernamentales. Sería irra-zonable concluir que la Legislatura quiso prohibir que los directores tomasen decisiones de personal en las que estu-viesen involucrados asuntos de índole política, pero que permitiera que dichas decisiones sí sean tomadas por otros funcionarios públicos de menor jerarquía.
El hecho de que el Reglamento de Personal de la auto-ridad fue aprobado por la Oficina Central de Administra-ción de Personal (O.C.A.P.) no tiene el efecto determinante de comprobar la incorporación cabal y correcta de lo dis-puesto en la See. 4.7 de la Ley de Personal, supra. El sen-tido común, un análisis correcto y una comparación de los estatutos demuestra lo contrario.
Hay que recordar que las agencias no cubiertas por la Ley de Personal tienen la obligación de incorporar en sus reglamentos el principio de mérito según éste fue visuali-zado por la Legislatura. De una comparación de los citados estatutos resalta la verdadera intención legislativa y es a la luz de ella que debemos interpretar el Reglamento de Personal de la Autoridad. Siendo ello así, forzoso es con-cluir que la prohibición de la veda electoral cubre no sólo al director de la agencia, sino a cualquier empleado de ésta *630que tenga la autoridad de tomar decisiones relacionadas con transacciones de personal. De no ser así, la protección al principio de mérito provista por la veda electoral resul-taría un absurdo sin fuerza alguna para defender tan honorable y fundamental principio.
La veda electoral va dirigida a evitar que las decisiones relativas a las transacciones de personal se vean afectadás por criterios ajenos al mérito. Sabido es también que hoy día muchas de las decisiones relativas al personal no son tomadas por los directores de agencias, sino por subalter-nos a ellos.
De la situación fáctica del caso de autos se desprende claramente el absurdo que sería sostener que solamente se prohíben las transacciones de personal llevadas a cabo por el director de la agencia. ¿Quién determinó que Zambrana era la solicitante de mayor mérito? El supervisor de personal a cargo de ello en la agencia. ¿Quién examinaba su progreso y desempeño en el puesto con carácter probatorio? Su supervisora, la jefa de la Oficina de Personal. ¿En qué consistió la intervención del director de la agencia? Mera-mente en notificarle su nombramiento y aprobación del pe-ríodo probatorio. Es evidente que la “autoridad nomina-dora” incluye toda aquella persona que, actuando por delegación de poderes del director ejecutivo de la agencia, tome alguna decisión que constituya una transacción de personal, como es la evaluación final para el nombra-miento de un empleado de carrera luego de su período probatorio. De hecho, la Ley de Personal reconoce que el término “autoridad nominadora” incluye a cualquier fun-cionario o agencia(7) con facultad legal para hacer nombra-mientos para puestos en el Gobierno. 3 L.P.R.A. sec. 1411(5).
*631Seríamos muy ingenuos si estimásemos que el legisla-dor, intentando defender el principio de mérito, permitiera que subalternos —cuyas motivaciones al efectuar las tran-sacciones de personal en período eleccionario podrían estar igualmente viciadas que las del jefe de la agencia— toma-sen decisiones que para el director de la agencia están prohibidas. La veda electoral va dirigida a prohibir la toma de decisiones sobre transacciones de personal, salvaguar-dando así el principio de mérito, y no meramente la toma de decisiones por una persona en específico, más aún cuando esa persona ha delegado en otros la función de eva-luar un empleado a los fines de determinar lo que corres-ponda respecto a su nombramiento. Decidir lo contrario sería crear una peligrosa brecha en tan importante protec-ción al principio de mérito.
B. Se plantea si una evaluación del desempeño laboral de un empleado en período probatorio constituye o no una de las transacciones de personal proscritas durante el pe-ríodo de veda electoral. Concluimos en la afirmativa.
Establece la See. 4.7 de la Ley de Personal, supra, y el Art. 21 del Reglamento de Personal, supra, que a los fines de asegurar la fiel aplicación del principio de mérito en el servicio público durante los períodos pre y postelecciona-rios, no se efectuarán transacciones de personal que invo-lucren las áreas esenciales al principio de mérito tales como nombramientos, ascensos, descensos, traslados y cambios de categorías de empleados. Resulta evidente que los ejemplos transcritos en las referidas disposiciones guardan elementos en común: (1) todas son transacciones que involucran áreas esenciales al principio de mérito, pues el único elemento que debe ser considerado al ser efectuadas es el mérito; (2) son transacciones cuyas moti-vaciones podrían verse afectadas por criterios ajenos al mérito, especialmente en períodos eleccionarios, y (3) son eventos que podrían ser utilizados como recompensa o cas-tigo por creencias y actuaciones político-partidistas.
*632El listado de transacciones de personal esenciales al principio de mérito contenido en la Sec. 4.7 de la Ley de Personal, supra, y en el Art. 21 del Reglamento de Personal, supra,(8) es meramente ejemplificativo y no taxativo. Existen otras transacciones de personal esenciales al prin-cipio de mérito proscritas por la veda electoral. Lo impor-tante para que alguna transacción de personal se considere prohibida por la veda es que la transacción goce de las mismas características que las transacciones listadas en las disposiciones transcritas, es decir, que sea una transac-ción de personal esencial al principio de mérito. Veamos si la última evaluación realizada a un empleado en período probatorio es una transacción de personal que involucre algún área esencial a dicho principio.
Hemos visto que el principio de mérito se refiere al con-cepto de que todos los empleados públicos de carrera deben ser tratados en todo lo referente a su empleo exclusiva-mente sobre la base del mérito. El propósito es lograr que sólo los más aptos sean los que sirvan a nuestro Gobierno.
El Reglamento de Personal de la Autoridad establece un proceso detallado que debe ser seguido cada vez que surja una vacante y ésta vaya a ser llenada. Como parte del pro-ceso de selección de un empleado, el Art. 10.8 del Regla-mento de Personal, supra, dispone que el candidato debe completar un período probatorio durante el cual habrá de pasar por el ciclo completo de responsabilidades relaciona-das con la posición que aspira a ocupar. El cumplimiento *633satisfactorio del período probatorio es una de las etapas de mayor importancia del proceso de reclutamiento.(9) Hemos visto, además, que la determinación de si el cumplimiento del período probatorio fue o no satisfactorio habrá de ha-cerse a base de las evaluaciones a que el candidato estará sujeto durante dicho período. Es evidente que la formaliza-ción de cada una de estas etapas resulta indispensable a la transacción de personal que el reclutamiento representa y, por lo tanto, en su ejecución tiene que salvaguardarse el principio de mérito. Forzoso es concluir que las evaluacio-nes realizadas a un empleado de carrera en período proba-torio son, a todas luces, una etapa crucial del proceso de selección(10) y, por lo tanto, una transacción de personal esencial al principio de mérito. Resolver lo contrario sería permitir que consideraciones ajenas al mérito sean toma-das en cuenta al evaluar a los empleados en períodos pro-batorios, especialmente en el período de veda electoral que tanto se presta para atentados en contra del principio de mérito. El discrimen político puede estar tan presente o más en la evaluación que en el nombramiento, pues de ser ésta favorable, el nombramiento es su consecuencia vir-tualmente ineludible.
Al considerar el efecto práctico de la última evaluación sobre el empleo del candidato evaluado, es evidente el ca-rácter esencial al principio de mérito de dicha transacción. El inciso (7) de la Sec. 10.8 del Reglamento de Personal, supra, dispone que los empleados que aprueben satisfacto-*634ñámente el período probatorio pasarán a ocupar el puesto con carácter regular. De otra parte, el inciso (6) de dicha sección del reglamento establece que el empleado podrá ser separado de su puesto en cualquier momento del período probatorio si se determinase que su progreso y adaptabili-dad a las normas del servicio público no han sido satisfactorios. La última evaluación es en efecto una deter-minación de si el empleado ha de permanecer en su puesto o si ha de ser destituido.
Resulta esencial para asegurar el principio de mérito que todas las determinaciones que se hagan con respecto a las transacciones de personal, incluso las evaluaciones, se basen única y exclusivamente en ese principio. No pode-mos permitir que consideraciones de naturaleza política gobiernen dichas determinaciones. ¿Para qué permitir dichas evaluaciones si ellas pueden ser influenciadas por consideraciones políticas durante el período de veda electoral? ¿No estaríamos abriendo la puerta para que la admi-nistración de turno —no importa de qué partido político— realice un número considerable de nombramientos de em-pleados de carrera, entrado ya el año electoral, cuyo pe-ríodo probatorio venza, como en el caso de autos, en medio de la veda electoral, evaluarlos favorablemente en medio de la veda y obligar a la administración siguiente a cum-plir con la simple formalidad de extender un nombra-miento ya adjudicado por la evaluación? Estaríamos creando una brecha (loophole) por donde se vulnera el prin-cipio del mérito.
C. El caso Hosp. San Pablo v. Hosp. Hnos. Meléndez, 123 D.P.R. 720 (1989), es claramente distinguible del caso ante nuestra consideración. Allí se trataba de la veda electoral referente al otorgamiento de unos certificados de ne-cesidad y conveniencia para la prestación de ciertos servi-cios de salud. La veda disponía que el Departamento de Salud no tomaría determinación alguna sobre ningún asunto relacionado con dichos certificados durante perío-*635dos pre y post eleccionarios.(11) El propósito de dicha veda fue evitar que en el otorgamiento de dichos certificados en-traran consideraciones de índole política, haciendo preva-lecer las necesidades del pueblo en el campo de la salud. Se alegaba que la celebración de una vista pública —llevada a cabo para la consideración de la solicitud del Hospital Her-manos Meléndez para operar una sala de cirugía cardiovascular— durante el período de veda violaba la prohibición. Nos expresamos a los efectos de que, como la Ley de Certificados de Necesidad y Conveniencia(12) esta-blecía unos términos cortos dentro de los cuales el Secreta-rio de Salud tenía que tomar ciertas determinaciones, era obvio que ésta consideraba que las solicitudes de certifica-dos de necesidad y conveniencia debían tramitarse y deci-dirse con relativa prontitud dada la naturaleza de la reglamentación.(13) A base de ello dispusimos que la veda introducida por la Ley Núm. 139(14) no podía ser interpre-tada de una forma que implicara derrotar tales propósitos al adoptar una norma cuyo efecto práctico sería paralizar y congelar el Departamento de Salud.(15) Señalamos que la adjudicación final por el Secretario de Salud era la culmi-nación de un proceso de carácter adjudicativo institu-cional.(16) Dicha decisión final del Secretario de Salud se fundamentaba en las diversas consideraciones de las deci-siones o determinaciones interlocutorias de sus subalter-nos en etapas anteriores, era la etapa final del proceso y, por ende, era la que estaba vedada por la Ley Núm. 139, supra, durante el período eleccionario(17) Dictaminamos que el Secretario de Salud no podía, durante el período *636vedado, tomar alguna determinación que concediera o de-negara el certificado, o que conllevara dichos efectos.(18) Entendimos que la Ley Núm. 2, supra, establecía un pro-cedimiento administrativo de naturaleza formal que ofre-cía suficientes garantías para asegurar que dicho proceso se llevara a cabo con pureza administrativa. (19) Concluimos que el proceso evaluativo llevado a cabo por los subalternos sólo conllevaba la toma de determinaciones interlocutorias a la determinación final del Secretario de Salud sobre la concesión o la denegación de un certificado de necesidad y conveniencia. (20) Sostuvimos que la vista llevada a cabo como parte de la evaluación del certificado de necesidad y conveniencia no estaba prohibida por la ley.(21)
En el caso anteriormente resumido resolvimos que los procesos evaluativos que se llevan a cabo como parte de alguna decisión final del secretario del departamento no están sujetos a la veda electoral. Ello es distinto en el caso de autos. En primer lugar, el presente caso no trata de procesos evaluativos llevados a cabo como parte de una decisión final del Director de la Autoridad. La última eva-luación del empleado en período probatorio es, en sí *637misma, la determinación final de la Autoridad. El resto, es decir, el nombramiento, es una mera formalidad. Como se-ñalamos anteriormente, de dicha evaluación ser satisfacto-ria, el empleado pasará a ocupar el puesto con carácter permanente; de ser insatisfactoria, al empleado se le de-niega el puesto. Además, la celebración de una vista pú-blica no implica una decisión o evaluación que pueda verse afectada por consideraciones de índole político-partidista, como es el caso mucho más subjetivo e individualizado de la evaluación del desempeño de un empleado en período probatorio. En el primer caso —la celebración de una vista pública— no hay riesgo de que se viole el propósito de la veda electoral, como sí los hay en el caso de las evaluacio-nes de la labor de empleados en período probatorio realiza-das durante la duración de la veda, en que el proceso no es de naturaleza adversarial, y la evaluación es determinante del nombramiento.
Es menester recalcar que en Hosp. San Pablo v. Hosp. Hnos. Meléndez, supra, resolvimos que lo esencial era que no se podía tomar alguna determinación que concediera o denegara el certificado. En el caso de autos el resultado de la evaluación final indudablemente equivale a una conce-sión o denegación del empleo al que se aspira, según sea el caso, excepto que se aplaza la fecha en que se formaliza la permanencia. Igualmente determinante es el riesgo de que la objetividad de la evaluación se vea áfectada por conside-raciones ajenas al mérito y la capacidad.
No podemos concluir que se haya querido extender la veda a todas las etapas del proceso, pero es evidente que se quiso extender a todas las etapas en que se pueda violar el principio de mérito por ella protegido, como lo es la evalua-ción final que culmina con el nombramiento. Lo contrario sería negar la razón de ser de la veda.
En Hosp. San Pablo v. Hosp. Hnos. Meléndez, supra, expresamos que la veda no puede ser interpretada de forma tal que su efecto práctico sea el de paralizar y con-*638gelar las áreas importantes del quehacer de la agencia. Sin embargo, debemos destacar que en el caso citado dichas expresiones se referían a que no se debía paralizar la fase procesal de la aprobación de los certificados de necesidad. No se puede comparar dicho efecto con el de un empleado, como el del caso de autos, que podría seguir prestando sus labores a la agencia durante el período de veda, aunque con carácter probatorio. No existe, por consiguiente, efecto alguno de paralización en los quehaceres importantes de la agencia.
D. Aunque el Art. 10 del Reglamento de Personal, supra, dispone que “el período probatorio no será prorroga-ble”, éste añade que “[s]i por cualquier razón justificada, entre otras, la concesión de algún tipo de licencia, cesantía, ascenso, traslado o descenso del empleado, se interrumpe por no más de un (1) año el periodo probatorio del em-pleado, se le podrá acreditar la parte del período de prueba que hubiese servido antes de la interrupción”. (Enfasis suplido.) La disposición transcrita no hace una mención taxativa de las razones justificadas para la interrupción del período probatorio. La propia ley ciertamente introduce la veda electoral como otro motivo justificado para la inte-rrupción del período probatorio. Además, es la propia Ley de Personal, supra, la que establece la veda electoral como salvaguarda al principio de mérito, y le impone a las agen-cias no cubiertas por sus disposiciones la obligación de im-plantar dicho principio en todos sus extremos. Esto in-cluye, por supuesto, lo referente a la veda electoral.
El Reglamento de Personal de la Autoridad prohíbe la prorrogación del período probatorio. No cabe duda de que, por su procedencia, la veda electoral tiene precedencia ab-soluta sobre las disposiciones del Reglamento de Personal. Las leyes del Estado Libre Asociado de Puerto Rico son de mayor rango que los reglamentos de las agencias, más aún cuando éstos son creados en virtud de aquéllas. Este con-flicto ha de resolverse, no limitando el efecto que el legis-*639lador quiso darle a la veda electoral, sino interpretando las disposiciones reglamentarias de la agencia para atempe-rarlas a la Ley de Personal. A esos efectos, la Autoridad debe abstenerse de realizar la evaluación final de un em-pleado de carrera en período probatorio hasta tanto ter-mine la veda electoral. Ello no conlleva que el empleado quede en un “limbo” en cuanto a su status en la agencia. Seguirá siendo un empleado probatorio hasta tanto se pueda realizar la última evaluación de su desempeño. Ello, con el propósito tan obvio de salvaguardar el principio de mérito en el período cubierto por la veda electoral.
E. Extender la veda a la última evaluación del em-pleado en período probatorio no representa una intromi-sión con el proceso formal de nombramientos de la agencia. Reiteramos la precedencia de la Ley de Personal, que es la que, en primer término, ordena la veda electoral, sobre el Reglamento de Personal de la Autoridad, que incorpora sus requisitos. Además, tanto el proceso administrativo como la veda electoral fueron creados para proveer garantías de pureza administrativa.
F. La Carta Normativa Especial Núm. 1-96 de 26 de julio de 1996 emitida por la O.C.A.P. indica que se autoriza a las autoridades nominadoras a efectuar, durante el pe-ríodo de veda electoral, las evaluaciones periódicas y finales de los empleados que se encuentran en período probatorio. Hemos resuelto que la interpretación adminis-trativa que una agencia le otorga a la ley que le toca im-plantar merece gran peso y deferencia.(22) Ello no obstante, se exceptúa de dicha regla general los casos en que la in-terpretación es contraria a la ley. Asoc. Médica de P.R. v. Cruz Azul, supra.
La Carta Normativa Especial Núm. 2-92, emitida por la O.C.A.P. el 6 de marzo de 1992, es la que tenía vigencia al *640momento en que ocurrieron los hechos relevantes al pre-sente caso. Esta Carta Normativa Especial, en lo referente a las transacciones de personal proscritas por la veda electoral, disponía que:
... Por otra parte, en el cumplimiento del mandato de ley las autoridades nominadoras se abstendrán de efectuar acciones de personal en las áreas de:
2. Reclutamiento y Selección —Se incluye todo proceso y tipo de nombramiento y la aprobación del período probatorio.” (En-fasis suplido.)
Sea esta carta normativa directiva o mandatoria para una agencia como la del caso de autos, la violación a su directriz es clara. Además, lo importante es la interpreta-ción hecha y no el carácter de su efecto. Las acciones que la O.C.A.P. entendía que estaban proscritas están claramente expresadas en dicha carta normativa. No podían aprobar el período probatorio. La prohibición no se refiere exclusiva-mente a conceder la permanencia ni a la mera formalidad en dicha transacción involucrada. Menciona expresamente la aprobación del período probatorio, que, como hemos visto, se refiere a la última evaluación.
Dicha interpretación es cónsona no sólo con lo que aquí hemos expresado, sino con el propósito real de la veda electoral y con la protección que ésta le brinda al principio de mérito. La aplicación al presente caso de la Carta Norma-tiva Especial posterior es una de naturaleza claramente retroactiva, lo que viola nuestros más básicos principios de derecho. ¿Y qué si mañana emite la O.C.A.P. una nueva carta normativa reiterando su posición de 1992? Lo verda-deramente importante es determinar cuál interpretación es la correcta. Hemos visto que, aplicando los principios fundamentales de derecho involucrados en este asunto, la realización de la última evaluación del período probatorio se encuentra prohibida por la veda electoral.
*641Es menester señalar que, aunque del expediente nada surge que pruebe o sugiera que la aprobación del período probatorio de la señora Zambrana haya sido un favor polí-tico, ello no afecta, ni puede afectar, nuestra posición. “La severidad de la prohibición que toma cuerpo en la diáfana redacción del estatuto [que establece la veda electoral], no queda enervada por los buenos propósitos de la autoridad nominadora.” Ortiz v. Alcalde de Aguadilla, supra, págs. 824-825.
Por los fundamentos anteriormente expuestos, expresa-mos nuestra conformidad con la Sentencia que hemos dictado.

 Lee así en el idioma inglés:
whether plaintiff Roxana M. Zambrana Torres’ approval of a probationary period during the electoral prohibition period constitutes a personnel transaction within the merit principle of the Public Personnel Law of Puerto Rico.”


 Sin pretender penetrar sus distintos elementos y caracteres —véase la eru-dita obra del Dr. L.R. Rivera Rivera, El Contrato de Transacción, San Juan, Ed. Jurídica Editores, 1998— más allá de su significado técnico-jurídico bajo el Art. 1709 de nuestro Código Civil, 31 L.P.R.A. sec. 4821, aquí la palabra transacción es un anglicismo de cuyo uso no están exentas otras leyes y numerosas decisiones de este Tribunal. “Se trata de una traducción literal de ‘transaction’.... En inglés significa una serie de ocurrencias que se extienden prolongadamente. Significa también la ejecución de actos consumados o en proceso de consumación.” (Casos omitidos.) Cin-tron García, según citado por Rivera Rivera, op. cit., pág. 22.
El vocablo más preciso en el vernáculo sería trámite, “[d]el latín ‘trames’ (v.), tramitis, camino paso de una a otra parte; cambio una cosa a otra. Administrativa-mente, cada uno de los estados, diligencias y resoluciones de un asunto hasta su terminación.” (Énfasis suplido.) G. Cabanellas, Diccionario Enciclopédico de Derecho Usual, 20ma ed., Buenos Aires, Ed. Heliasta, 1994, T. VIII, pág. 162. Véanse: M. Moliner, Diccionario de Uso del Español, Madrid, Ed. Gredos, 1986, págs. 1359,1362 y 1364; M. Ossorio y Florit, Diccionario de ciencias jurídicas, políticas y sociales, 20ma ed., Buenos Aires, Ed. Heliasta S.R.L., 1992, págs. 979-980; Diccionario Sala-manca de la lengua española, Salamanca, Ed. Santillana, pág. 1578.
Así aclarado, para evitar confusiones en nuestra exposición, usaremos en esta ponencia el referido anglicismo.


 La certificación formulada por el foro federal traduce “trámite” como formalities.


 Dispone que la administración del Reglamento de Personal es responsabili-dad de su Director Ejecutivo, quien podrá delegar funciones para ejecutar su política pública.


 Tampoco convence el argumento matemático basado en que de los ciento veinte (120) días prohibidos había transcurrido ciento cinco (105), cuando entró la veda electoral. El legislador fijó dicho término y no es incumbencia del Tribunal dictaminar arbitrariamente excepciones. El abanico de posibilidades sería dema-siado amplio.
Si lo hacemos, ¿declararíamos nulo o sería válido un nombramiento si sólo transcurrieran dos (2) o varios días más, antes de la veda? ¿Dónde trazamos la raya?


 Definido en el Reglamento Núm. 02-005 de la Autoridad, según enmendado el 6 de agosto de 1992, como el “[t]érmino de tiempo durante el cual un empleado, al ser nombrado en un puesto, está en período de adiestramiento y prueba y sujeto a evaluaciones periódicas en el desempeño de sus deberes y funciones”. Reglamento de Personal Núm. 02-005, Autoridad de Carreteras y Transportación, 6 de agosto de 1992, Art. 7(33).


 Sec. 4.7 de la Ley de Personal del Servicio Público de Puerto Rico, 3 L.P.R.A. sec. 1337; Reglamento de Personal, supra, Art. 21. La veda electoral se extiende desde dos (2) meses antes de las elecciones generales hasta dos (2) meses después de éstas ser celebradas. 3 L.P.R.A. sec. 1337.


 Sólo son aceptadas como excepción las transacciones de personal en que el abstenerse de efectuarlas afectaría adversamente los servicios que se prestan en programas especiales. Sec. 4.7 de la Ley de Personal del Servicio Público de Puerto Rico (en adelante Ley de Personal), supra.


 3 L.P.R.A. sec. 1338(3).


 Unión Empleados Carreteras v. J.R.T., 119 D.P.R. 116 (1987).


 Reglamento Núm. 02-005, enmendado el 6 de agosto de 1992.


 La Ley de Personal define “agencia” como el conjunto de funciones, cargos y puestos que constituyen toda la jurisdicción de una autoridad nominadora, indepen-dientemente de que se le denomine “departamento”, “municipio”, “corporación públi-ca”, “oficina”, “administración”, “comisión”, “junta”, “tribunal” o de cualquier otra forma. 3 L.P.R.A. 1411(6).


 La Sec. 4.7 de la Ley de Personal, supra, dispone que:
“A los fines de asegurar la fiel aplicación de mérito en el servicio público durante los períodos pre y post eleccionarios, las autoridades deberán abstenerse de efectuar cualquier transacción de personal que envuelva las áreas esenciales al principio de mérito, tales como nombramientos, ascensos, descensos, traslados y cambios de ca-tegoría de empleados.
Por su parte, el Art. 21 del Reglamento de Personal, supra, establece que:
“A los fines de asegurar la fiel aplicación del principio de mérito en el servicio público durante períodos pre y post eleccionarios, el Director Ejecutivo se abstendrá de efectuar cualquier transacción de personal que envuelva las áreas esenciales al principio de mérito, tales como nombramientos, ascensos, descensos, traslados, adiestramientos y cambios de categoría de empleados.”


 Dispone la Sec. 4.1 de la Ley de Personal, 3 L.P.R.A. sec. 1333, en lo perti-nente, que:
“Las siguientes serán las disposiciones generales que regirán el reclutamiento y selección del personal de carrera:
“(c) Cumplimiento satisfactorio del período probatorio establecido para la clase de puesto.
“(10) Al completar satisfactoriamente el período probatorio, el empleado pasará a ser un empleado regular de carrera.”


 El inciso (1) de la Sec. 10.8 del Reglamento de Personal, supra, dispone que “[t]oda persona nombrada o ascendida para ocupar un puesto permanente de carrera estará sujeta al periodo probatorio de dicho puesto como parte del proceso de selec-ción en el servicio público”. (Enfasis suplido.)


 24 L.P.R.A. sec. 334i-1.


 Ley Núm. 2 de 7 de noviembre de 1975 (24 L.P.R.A. sec. 334 et seq.).


2) Hosp. San Pablo v. Hosp. Hnos. Meléndez, supra, pág. 731.


 Ley que introdujo la veda electoral a la Ley de Certificados de Necesidad y Conveniencia. Ley Núm. 139 de 18 de julio de 1986 (24 L.P.R.A. sec. 334i-1).


 Hosp. San Pablo v. Hosp. Hnos. Meléndez, supra, pág. 732.


 Hosp. San Pablo v. Hosp. Hnos. Meléndez, supra, pág. 732.


 Hosp. San Pablo v. Hosp. Hnos. Meléndez, supra, pág. 733.


 Hosp. San Pablo v. Hosp. Hnos. Meléndez, supra, pág. 733.


 Hosp. San Pablo v. Hosp. Hnos. Meléndez, supra, pág. 733. Entre estas garantías de ley mencionamos “que el Secretario de Salud debe hacer determinacio-nes de hecho que estén sostenidas por la evidencia; que ningún funcionario que desempeñe funciones en relación con las solicitudes, una vez el caso se encuentre en reconsideración o en una etapa posterior, puede comunicarse con el solicitante, su representante o con los opositores del certificado o sus representantes, en ausencia de las otras partes, so pena de incurrir en delito menos grave; que el oficial exami-nador hará determinaciones de hecho y conclusiones de derecho en su informe al Secretario de Salud; que las vistas serán grabadas y se velará por el cumplimiento del debido proceso de ley; que ninguna parte, incluso las personas afectadas, podrá comunicarse con el oficial examinador que presida la vista una vez ésta haya sido señalada; que el certificado puede ser revocado en cualquier momento si se demues-tra que el peticionario, a sabiendas, sometió información falsa; que la decisión del Secretario de Salud debe fundamentarse en la recomendación que le hizo el oficial examinador y en la información obrante en el expediente, y que de no seguir esta recomendación, el Secretario de Salud debe exponer las razones para ello y su deci-sión debe estar fundamentada y sostenida por la evidencia.” (Citas omitidas.) íd., págs. 733-734.


 Hosp. San Pablo v. Hosp. Hnos. Meléndez, supra, pág. 734.


 Hosp. San Pablo v. Hosp. Hnos. Meléndez, supra, pág. 734.


 Véase Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991); De Jesús v. Depto. Servicios Sociales, 123 D.P.R. 407 (1989); Asoc. Médica de P.R. v. Cruz Azul, 118 D.P.R. 669 (1987).